 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     KIMBERLY JORDAN,                                   Case No. 1:19-cv-01527-AWI-SAB
11
                    Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
12                                                      JOINT STATEMENT RE SETTLEMENT
            v.                                          AND SETTING TRIAL DATE
13
     FCA US LLC,                                        (ECF No. 19)
14
                    Defendant.                          SEVEN DAY DEADLINE
15

16         On October 9, 2020, the District Judge vacated the trial date in this matter and ordered

17 the parties to schedule a settlement conference. (ECF No. 14.) On November 17, 2020, a

18 settlement conference was held but the parties did not reach settlement. (ECF No. 17.) On July

19 9, 2021, counsel for Plaintiff filed an ex parte declaration proffering that on or about November
20 23, 2020, Plaintiff and Defendant agreed to a settlement amount in this case; that Plaintiff’s

21 counsel has followed up with Defendant’s counsel at least a dozen separate times requesting a

22 release; and thus given the Defendant does not appear serious in trying to resolve the matter,

23 Plaintiff requests a pretrial conference and trial date be set withing the next 90 to 120 days.

24 (ECF No. 19.)

25         If a party believes that a binding settlement has been reached, but the other side disagrees

26 or refuses to acknowledge a settlement or otherwise refuses to perform, then the appropriate
27 course is to file a motion to enforce settlement. Courts have the power to enforce settlements

28 that have been reached in the cases pending before them. See Callie v. Near, 829 F.2d 888, 890


                                                    1
 1 (9th Cir. 1987); Dacanay v. Mendoza, 573 F.2d 1075, 1078 (9th Cir. 1978) (“[I]t is equally well

 2 settled in the usual litigation context that courts have inherent power summarily to enforce a

 3 settlement agreement with respect to an action pending before it; the actual merits of the

 4 controversy become inconsequential.”).

 5          The Court shall require the parties to submit a joint status report concerning this proffer

 6 by Plaintiff’s counsel regarding settlement and the request to set a trial date. The joint report

 7 should be filed with the understanding that if any party believes a settlement has been reached

 8 and is enforceable under the standards described in the above cases, the Court will be disinclined

 9 to set a trial date and will instead direct the party to file a motion to enforce settlement.

10          Accordingly, IT IS HEREBY ORDERED that the parties shall file a joint statement

11 within seven (7) days of entry of this order addressing whether any party believes they have

12 reached settlement, and the setting of a trial date in this matter.

13
     IT IS SO ORDERED.
14

15 Dated:      July 14, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
